In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Queens County, dated October 27, 19.60, granting plaintiffs’ motion for summary judgment and directing an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, and motion for summary judgment denied. In our opinion, upon this record, there are triable issues of fact with respect to proximate cause and freedom from contributory negligence. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.